Citation Nr: 0030488	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to October 
1969 with 553 days of lost time. 

This appeal arises from the October 1998 rating decision from 
the Huntington, West Virginia Regional Office (RO) that 
denied the veteran's claim for special monthly pension.  A 
Notice of Disagreement was filed in October 1998 and a 
Statement of the Case was issued in March 1999.  A 
substantive appeal was filed in April 1999 with a request for 
a hearing before a Member of the Board in Washington, DC.

On August 9, 2000, a hearing was held in Washington, DC, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

The Board finds that the medical evidence of record does not 
provide adequate clinical findings with which to ascertain if 
the veteran requires the assistance of another person to 
perform daily needs or if he is considered to be housebound 
pursuant to 38 C.F.R. § 3.351 and 3.352.  The veteran has 
complaints regarding left sided weakness and incontinence due 
to a spinal disability, right leg and knee disability, 
cervical spine disability, and depression.  Additionally, the 
veteran indicated at the August 2000 Board hearing that he 
has had treatment from a Dr. Lieberman and at the 
Martinsburg, West Virginia and Baltimore, Maryland VA Medical 
Centers.  Records from this provider and these facilities 
should be obtained.  Finally, the veteran contended that he 
is in receipt of Social Security disability benefits.  A 
decision granting benefits to the veteran and the records 
upon which it was based should be associated with the claims 
filed.  Upon receipt of these records, further examinations 
are required to fully rate the veteran's non service 
connected disabilities and to establish whether the veteran 
requires assistance in performing daily needs or is 
housebound. 

In evaluating any joint, the requirements of DeLuca v. Brown, 
8 Vet. App. 202 (1995) should be addressed.  In DeLuca, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that in evaluating a service-connected joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45 must be addressed.  
Further when addressing functional loss regarding a spinal 
disability, the provisions of VAOPGCPREC 36-97 (December 
1997) must be taken into account.  This opinion provides that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion and that 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  Therefore, it must be 
additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss. 

Further, as to a knee disability, the RO must consider the 
principles of rating enunciated in VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
any non service connected disability.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from Dr. 
Lieberman, Dr. Nyak in Ranson, WV, Dr. 
Wynn in Winchester, VA, Dr. Thomas Victor 
in Pittsburgh, PA, Dr. Hasz in Reston, VA 
and the Martinsburg, West Virginia and 
Baltimore, Maryland VA Medical Centers.  
In addition, the RO should obtain medical 
records and any administrative decision 
with regard to the veteran's claim for 
Workman's Compensation benefits.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  The RO should arrange for the veteran 
to undergo a VA examination for special 
monthly pension benefits based on the 
need for regular aid and attendance or 
upon housebound status.  All indicated 
studies should be performed.  The claims 
file should be made available to the 
examiner prior to the examination.  The 
examination report should provide at 
least sufficient information as would be 
required to complete VA Form 21-2680 and 
to indicate whether the appellant 
requires the aid and attendance of 
another person, by either being blind or 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less; or is a 
patient in a nursing home because of 
mental or physical incapacity; or 
establishes a factual need for aid and 
attendance by inability to dress or 
undress himself, keep himself ordinarily 
clean and presentable, requiring the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliance which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.), inability to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, inability to attend to the 
wants of nature, or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the veteran from hazards or dangers 
incident to his or her daily environment, 
or is bedridden.  

With regard to keeping himself ordinarily 
clean and presentable, it should be noted 
whether there is any medical or 
psychiatric reason why the veteran could 
not get into a bath or shower by himself.  
If he is unable to do so, can he keep 
himself ordinarily clean and presentable 
by cleansing himself outside the shower 
or 
bath or is he medically or 
psychiatrically prevented from doing so 
by himself.  If so, what disability or 
disability prevents him from doing so.

Further, the veteran should be afforded 
VA orthopedic, neurological, and 
psychiatric examinations to determine the 
current severity of all disabilities 
including left sided weakness and 
incontinence due to a spinal disability, 
right leg and knee disability, cervical 
spine disability, and depression.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The orthopedic examiner should 
indicate whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the cervical spine 
and any other spine disability and 
right leg and knee due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (the position in degrees 
should be specified) due to pain on 
use or during flare ups under § 
4.45.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

The examiner should be asked to 
describe all spinal disabilities.  
All ranges of motion of the spine, 
including the cervical spine should 
be specified, as should the normal 
ranges of motion.  If there is 
ankylosis of any joint, it should be 
noted whether the ankylosis is in 
favorable or unfavorable position 
and the position in degrees should 
be noted.

The examiner should be asked to 
describe all manifestations of the 
right leg and knee disability.  As 
to the right knee, it should be 
indicated whether there are any 
findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Any 
instability should be described as 
mild, moderate or severe.  If there 
is limitation of motion, the ranges 
of motion should be given in 
degrees.  For VA purposes, normal 
flexion is to 140 degrees and normal 
extension is to 0 degrees.  The 
ranges of motion of the right leg 
should be indicated.  

As to any joint, it should be 
indicated whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of a spine disability 
due to any of the following:  (1) 
pain on use, including flare ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.   

The neurological examiner should 
determine whether the veteran has 
any neurological manifestations 
referable to a spine disability at 
issue.  If so, all such 
manifestations should be described 
in detail.  The discussion must 
include notation as to whether the 
veteran has intervertebral disc 
syndrome of the spine, either mild, 
moderate with recurring attacks, 
severe with recurring attacks with 
intermittent relief, or with 
persistent symptoms compatible with 
neuropathy (i.e., with 
characteristic pain and demonstrable 
muscle spasm and neurological 
findings appropriate to the site of 
any diseased disk) and little 
intermittent relief.  All factors 
upon which any medical opinion is 
based must be set forth for the 
record.

The psychiatric examiner should 
determine what, if any, psychiatric 
disabilities the veteran suffers 
from, and should indicate the 
current severity of any psychiatric 
disorder.  Any tests deemed 
necessary should be conducted.  The 
examiner should provide his/her 
findings in relationship to the 
rating criteria listed in the 
General Rating Formula for Rating 
Mental Disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  
However, the examiner should not 
assign a rating to any psychiatric 
disorder.
 
4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO must assure that the provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, __ (2000) (to be codified at 
38 U.S.C. § 5103A) have been complied 
with.  Thereafter, the RO should again 
consider the veteran's claim under 
38 C.F.R. § 3.151 and 3.152.  In 
evaluating the veteran's non service 
connected disabilities regarding 
eligibility for housebound status, 
consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, the 
provisions of DeLuca and VAOPGCPREC 36-97 
(Dec. 12, 1997) and whether separate 
ratings may be assigned the neurological 
aspects of a back disability.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 10 -


